In negligence actions wherein recovery is sought for injuries sustained by the female plaintiffs and by their husbands for loss of services and medical expenses, judgment insofar as it is in favor of plaintiffs, other than plaintiff Catherine Spinella, unanimously affirmed, with costs. No opinion. Judgment insofar as it is in favor of plaintiff Catherine Spinella reversed on the facts and new trial granted, with costs to abide the event, unless within ten days after service of the order to be entered hereon, together with notice of entry thereof, said plaintiff stipulate to reduce the verdict in her favor to $7,500, in which event that part of the judgment, as so reduced, is unanimously affirmed, without costs. The $10,000 verdict for plaintiff Catherine Spinella is excessive. Present — Nolan, P. J., Carswell, Adel, Schmidt and Beldock, JJ., concur.